DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/23/2021 has been entered.  Claims 1, 3-9, 11-17, 19 & 20 are pending in the application.  Claims 2, 10 & 18 are cancelled.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 & 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 9, the preamble, “a motor assembly” and the use of the term “a second fluid cavity”, is indefinite.  The instant application specification Paragraph 0004 defines the second fluid cavity as being located between the back plate and the impeller rear plate.  Since the second fluid cavity is defined by the impeller rear plate, the second fluid cavity is inherently part of a pump assembly.  Since only the motor assembly is being claimed in the preamble, which does not include an impeller, the scope of the claim is not clear, and it is not clear what 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 as being unpatentable over Tajima (U.S. PGPub 2008/0019850).
As to Claim 1, Tajima teaches a pump assembly (1) comprising: a pump housing (3/3a) comprising a fluid inlet (through 7, as shown in Figure 1), a fluid outlet (9), and a fluid channel (2) defined therebetween; an impeller (4) positioned within (as shown in Figure 1) said fluid channel (2) and configured to channel a fluid (Paragraph 0029) between said fluid inlet (7) and said fluid outlet (9), wherein said impeller (4) comprises a rear plate (see Figure 1 below) having an opening (10) defined therein; and a motor assembly (Paragraph 0008; 11) comprising: a shaft (5) coupled to (as shown in Figure 1) said rear plate (see Figure 1 below), wherein said shaft (5) defines a first fluid cavity (Paragraph 0028; see Figure 1 below) coupled in flow communication with (as shown in Figure 1) the opening (10) to enable fluid flow into (as shown in Figure 1) said shaft (5); a motor housing (12/12a/12b/3b) comprising a back plate (3b) positioned relative to said impeller (4) rear plate (see Figure 1 below) to define a second fluid cavity (see Figure 1 below) therebetween such that said back plate (3b) is in contact with the fluid (as described in Paragraph 0029, the cooling fluid fills fluid channel 2; therefore, the gap, or second fluid cavity, between the rear plate and the back plate, as shown in Figure 1, is also 
Regarding channeling fluid from the first fluid cavity to the second fluid cavity, as discussed in Paragraph 0044, the fluid --cooling water-- is distributed through the hollow shaft, between the bearings/shaft, around the stator and through the gap between the shaft and the housing.  As such, the fluid can flow through the identified inlet into the hollow shaft --the first fluid cavity--, out of the hollow shaft via the identified aperture, through the lower bearing, through the stator, through the upper bearing, and through the gap between the shaft and the housing into the second fluid cavity.  Therefore, Tajima teaches at least one aperture configured to channel the fluid from said first fluid cavity to the second fluid cavity.


    PNG
    media_image1.png
    729
    694
    media_image1.png
    Greyscale

Tajima Figure 1, Modified by Examiner

As to Claim 3, Tajima teaches all the limitations of Claim 1, and continues to teach said at least one aperture (as shown in Figure 1 in the Claim 1 rejection above) is defined through said shaft (5) proximate (as shown in Figure 1) said rear plate (as shown in Figure 1 in the Claim 1 rejection above).  Since the identified rear plate and the identified aperture, as shown in 
As to Claim 4, Tajima teaches all the limitations of Claim 1, and continues to teach said at least one aperture (as shown in Figure 1 in the Claim 1 rejection above) facilitates circulation (see end of paragraph for clarification) of the fluid through the first fluid cavity (as shown in Figure 1 in the Claim 1 rejection above).  Since the aperture, as shown in Figure 1 in the Claim 1 rejection above, provides an opening to allow fluid out of the first fluid cavity, the aperture facilitates circulation of the fluid through the first fluid cavity.
As to Claim 5, Tajima teaches all the limitations of Claim 1, and continues to teach said motor assembly (11) further comprises at least one bearing assembly (18; Paragraph 0033) coupled to (as shown in Figure 1) said shaft (5), wherein the fluid within the first fluid cavity (as shown in Figure 1 in the Claim 1 rejection above) facilitates cooling said at least one bearing assembly (18).  The heat produced by bearing 18, when in used, will conduct through shaft 5, and the fluid moving within the first fluid cavity will remove the conducted heat via a combination of conduction and convection.
As to Claim 6, Tajima teaches all the limitations of Claims 1 & 5, and continues to teach said motor assembly (11) further comprises a cover plate (12b) coupled to (via 12a) said back plate (3b) opposite (as shown in Figure 1) said impeller (4), wherein said cover plate (12b) is removable (via bolts 15) to provide access to (see end of paragraph for clarification) said at least one bearing assembly (18) without removing said motor assembly (11) from said pump housing (3/3a).  Once the bolts 15 are removed allowing cover plate 12b to be removed, housing 12a is still attached to pump housing 3/3a.  This allows motor assembly 11 to remain in place with respect to pump housing 3/3a, while bearing assembly 18 is accessible.
As to Claim 7, Tajima teaches all the limitations of Claim 1, and continues to teach 

As to Claim 8, Tajima teaches all the limitations of Claims 1 & 7, and continues to teach 
the motor assembly (11) further comprises at least one bearing assembly (18; Paragraph 0033) coupled to (as shown in Figure 1) said shaft (5), wherein said cover plate (12b) is removable (via bolts 15) to provide access to (see end of paragraph for clarification) said at least one bearing assembly (18) without removing said motor assembly (11) from said pump housing (3/3a).  Once the bolts 15 are removed allowing cover plate 12b to be removed, housing 12a is still attached to pump housing 3/3a.  This allows motor assembly 11 to remain in place with respect to pump housing 3/3a, while bearing assembly 18 is accessible.

As to Claim 9, Tajima teaches a motor assembly (Paragraph 0008; 11) comprising: a hollow (Paragraph 0028) shaft (5) defining a first fluid cavity (see Figure 1 in the Claim 1 rejection above) configured to receive a fluid therein (as shown in Figure 1); a motor housing (12/12a/12b/3b) comprising a back plate (3b) that at least partially defines (as shown in Figure 1) a second fluid cavity (see Figure 1 in the Claim 1 rejection above), wherein said shaft (5) comprises at least one aperture (as shown in Figure 1 in the Claim 1 rejection above) defined therethrough and axially aligned with (as shown in Figure 1 in the Claim 1 rejection above) the 
Regarding channeling fluid from the first fluid cavity to the second fluid cavity, as discussed in Paragraph 0044, the fluid --cooling water-- is distributed through the hollow shaft, between the bearings/shaft, around the stator and through the gap between the shaft and the housing.  As such, the fluid can flow through the identified inlet into the hollow shaft --the first fluid cavity--, out of the hollow shaft via the identified aperture, through the lower bearing, through the stator, through the upper bearing, and through the gap between the shaft and the housing into the second fluid cavity.  Therefore, Tajima teaches at least one aperture configured to channel the fluid from said first fluid cavity to the second fluid cavity.
As to Claim 11, Tajima teaches all the limitations of Claim 9, and continues to teach 
the at least one aperture (as shown in Figure 1 in the Claim 1 rejection above) is positioned proximate an inlet (as shown in Figure 1 in the Claim 1 rejection above) to the first fluid cavity (as shown in Figure 1 in the Claim 1 rejection above).  Since the identified inlet and the identified aperture, as shown in Figure 1 in the Claim 1 rejection above, are both part of the 
As to Claim 12, Tajima teaches all the limitations of Claim 9, and continues to teach 
the at least one aperture (as shown in Figure 1 in the Claim 1 rejection above) facilitates circulation (see end of paragraph for clarification) of the fluid through the first fluid cavity (as shown in Figure 1 in the Claim 1 rejection above).  Since the aperture, as shown in Figure 1 in the Claim 1 rejection above, provides an opening to allow fluid out of the first fluid cavity, the aperture facilitates circulation of the fluid through the first fluid cavity.
As to Claim 13, Tajima teaches all the limitations of Claim 9, and continues to teach at least one bearing assembly (18; Paragraph 0033) coupled to (as shown in Figure 1) said shaft (5), wherein the fluid within the first fluid cavity (as shown in Figure 1 in the Claim 1 rejection above) facilitates cooling said at least one bearing assembly (18).  The heat produced by bearing 18, when in used, will conduct through shaft 5, and the fluid moving within the first fluid cavity will remove the conducted heat via a combination of conduction and convection.
As to Claim 14, Tajima teaches all the limitations of Claims 9 & 13, and continues to teach a cover plate (12b) coupled to (via 12a) said back plate (3b); wherein said cover plate (12b) is removable (via bolts 15) to provide access to (removing cover plate 12b will provide access to the bearing 18 on the right of Figure 1, immediately adjacent to the cover plate 12b) to said at least one bearing assembly (18).
As to Claim 15, Tajima teaches all the limitations of Claim 9, and continues to teach a cover plate (12b) coupled to (via 12a) said back plate (3b); and a seal assembly (8; Paragraph 0033) coupled between (as shown in Figure 1) said shaft (5) and said back plate (3b), wherein said cover plate (12b) is removable (via bolts 15) to provide access to (see end of paragraph for clarification) said seal assembly (8).  Even though Element 8 is described as a bearing support portion, Paragraph 0033 describes bearing assembly 18 as being press fit into Element 8.  
As to Claim 16, Tajima teaches all the limitations of Claims 9 & 15, and continues to teach at least one bearing assembly (18) coupled to (as shown in Figure 1) said shaft (5), wherein said cover plate (12b) is removable (via bolts 15) to provide access to (removing cover plate 12b will provide access to the bearing 18 on the right of Figure 1, immediately adjacent to the cover plate 12b) said at least one bearing assembly (18).

As to Claim 17, Tajima teaches a method of assembling a pump assembly (1), said method comprising: positioning (as shown in Figure 1) an impeller (4) within a fluid channel (2) defined by a pump housing (3/3a), the impeller (4) configured to channel a fluid (Paragraph 0029) along the fluid channel (2) between a fluid inlet (through 7, as shown in Figure 1) and a fluid outlet (9), wherein the impeller (4) includes a rear plate (see Figure 1 in the Claim 1 rejection above) having an opening (10) defined therein; coupling (as shown in Figure 1) a shaft (5) of a motor assembly (11) to the rear plate (see Figure 1 in the Claim 1 rejection above), wherein the shaft (5) defines a first fluid cavity (Paragraph 0028; see Figure 1 below) coupled in flow communication with (as shown in Figure 1) the opening (10) to enable fluid flow into (as shown in Figure 1) the shaft (5); positioning (as shown in Figure 1) a motor housing (12/12a/12b/3b) of the motor assembly (11) relative to the impeller (4) rear plate (see Figure 1 in the Claim 1 rejection above) to define a second fluid cavity (see Figure 1 in the Claim 1 rejection above) therebetween such that the back plate (3b) is in contact with the fluid (as described in Paragraph 0029, the cooling fluid fills fluid channel 2; therefore, the gap, or second fluid cavity, between the rear plate and the back plate, as shown in Figure 1, is also filled and acts as a channel which the fluid will contact), wherein the shaft (5) includes at least one aperture (as shown in Figure 1 in the Claim 1 rejection above) defined therethrough and axially aligned with 
Regarding channeling fluid from the first fluid cavity to the second fluid cavity, as discussed in Paragraph 0044, the fluid --cooling water-- is distributed through the hollow shaft, between the bearings/shaft, around the stator and through the gap between the shaft and the housing.  As such, the fluid can flow through the identified inlet into the hollow shaft --the first fluid cavity--, out of the hollow shaft via the identified aperture, through the lower bearing, through the stator, through the upper bearing, and through the gap between the shaft and the housing into the second fluid cavity.  Therefore, Tajima teaches at least one aperture configured to channel the fluid from said first fluid cavity to the second fluid cavity.
As to Claim 19, Tajima teaches all the limitations of Claim 17, and continues to teach coupling (as shown in Figure 1) at least one bearing assembly (18) to the shaft (5), wherein the fluid within the first fluid cavity (as shown in Figure 1 in the Claim 1 rejection above) facilitates cooling the at least one bearing assembly (18).  The heat produced by bearing 18, when in 
As to Claim 20, Tajima teaches all the limitations of Claims 17 & 19, and continues to teach coupling (as shown in Figure 1) a seal assembly (8; Paragraph 0033) between (as shown in Figure 1) the shaft (5) and the back plate (3b); and removably (via bolts 15) coupling (via 12a) a cover plate (12b) to the back plate (3b) opposite (as shown in Figure 1) the impeller (4), wherein the cover plate (12b) is removable (via bolts 15) to provide access to (see end of paragraph for clarification) the at least one bearing assembly (18) and the seal assembly (8) without removing all of the back plate (3b) from the pump housing (3/3a).  Even though Element 8 is described as a bearing support portion, Paragraph 0033 describes bearing assembly 18 as being press fit into Element 8.  Therefore, Element 8 acts as a seal and can be considered a seal assembly.  Once cover plate 12b is removed, only the rotor 16/20 and bearings 18 must be removed to have access to the seal assembly.  Therefore access is provided without removing the back plate 3b.

Response to Arguments
Applicant's arguments filed 07/23/2021 have been fully considered but they are not fully persuasive.
Regarding the 112(b) rejection for Claim 9, Applicant argues instant application specification Paragraph 0012 states the second fluid cavity 115 is defined by the impeller rear plate 122 and the back plate 132.  Examiner agrees with this statement.  Applicant continues to argue the second fluid cavity 115 is not positively claimed in Claim 9, and is therefore not positively claimed as part of the motor assembly.  Examiner disagrees with this argument.
The second fluid cavity is positively claimed in Claim 9 using the limitation “a motor housing comprising a back plate that at least partially defines a second fluid cavity”.  This limitation positively claims a second fluid cavity exists, which is defined by the back plate.  

Regarding the 102 rejections for each of independent Claims 1, 9 & 20, Applicant argues “Tajima does not describe a pump assembly including an impeller having rear plate and a shaft coupled to the rear plate, wherein the shaft defines a first fluid cavity. Furthermore, Tajima does not describe a motor housing including a back plate positioned relative to the impeller rear plate to define a second fluid cavity therebetween, wherein the shaft includes at least one aperture defined therethrough and axially aligned with the second fluid cavity that is configured to channel the fluid from the first fluid cavity to the second fluid cavity (see top of Page 9 in 07/23/2021 Remarks).”  Examiner disagrees with each of these statements.
Tajima does teach an impeller rear plate (shown in the annotated Tajima Figure 1 in the Claim 1 rejection).  The Tajima shaft 5 is clearly shown to be coupled to the impeller rear plate, and the shaft 5 clearly has a first fluid cavity (shown in the annotated Tajima Figure 1 in the Claim 1 rejection).  Tajima also describes a motor housing with a back plate 3b which defines a second fluid cavity (shown in the annotated Tajima Figure 1 in the Claim 1 rejection) along with the impeller rear plate.  Additionally, Tajima describes an aperture in the shaft (shown in the annotated Tajima Figure 1 in the Claim 1 rejection), which is axially aligned with the second fluid cavity (both the second fluid cavity and the shaft aperture share an axis, which is the shaft axis), 
All rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/DAVID N BRANDT/            Examiner, Art Unit 3746